DETAILED ACTION 
1.The office action is in response to the application filled on 3/19/2021.
Notice of Pre-AIA  or AIA  Status
2.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
3. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
4. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5. Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by HAYASHI (JP 2002048375).

Regarding claim 1. HAYASHI disclose (figure 1) a medical device with a power supply for connecting to an AC power grid (par. [0013]; Reference numeral 11 denotes an input terminal to which an AC voltage is supplied as an input signal), wherein the power supply has a rectifier (rectifier 13) and at least one smoothing capacitor (smoothing capacitor 14) for smoothing a DC voltage to be supplied by the power supply, as well as at least one discharge resistor (discharge resistor 15) for discharging the smoothing capacitor;  wherein the power supply features a circuit that is electrically connected to the discharge resistor (discharge resistor 15) and the smoothing capacitor (smoothing capacitor 14) and that is designed to detect a switched-on state of the medical device, with an AC input voltage present at its power supply, across the entire input voltage range, and to only connect the discharge resistor (discharge resistor 15) in parallel to the smoothing capacitor (smoothing capacitor 14) if the circuit does not detect a switched-on state of the medical device; the circuit has a first transistor (para. [0014]; transistor, 21)  for connecting the discharge resistor (discharge resistor 15) in parallel to the smoothing capacitor (smoothing capacitor 14) that is arranged and dimensioned in such a way that it will connect and cause the smoothing capacitor (smoothing capacitor 14) to discharge if a control capacitor (electrolytic capacitor, 20) connected to the base or the gate of the transistor is sufficiently charged, wherein the control capacitor (electrolytic capacitor, 20) is connected to a control transistor (par. [0017]; transistor which is a light receiving element) that is arranged and dimensioned in such a way that the control transistor regularly connects and discharges the control capacitor (electrolytic capacitor, 20) as long as the power supply receives mains voltage (Para. [0016]; When an AC voltage, i.e. an input signal, is supplied from the input terminal 11, a current is supplied to a photocoupler 19 via a resistor 17 supplied. Therefore, the light emitting element in the photocoupler 19 emits light, which turns on the transistor, i.e., the light receiving element. As a result, no base current is supplied to the base of the transistor 21 from the resistor 16, so that the transistor 21 is turned off).

Claim Rejections - 35 USC § 103
6.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7. Claims 2, 3, 4, 6, 7, 8 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HAYASHI (JP 2002048375) in view of UEMURA (JP2002262573).
Regarding claim 2. AYASHI disclose (figure 1) a medical device with a power supply.

 YASHI does not disclose wherein the first transistor is a field effect transistor.

UEMURA disclose (figure 1) wherein the first transistor (14) is a field effect transistor (see para. 0005).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the HAYASHI invention with the circuit as disclose by UEMURA in order to suppresses power consumption by connecting a discharge circuit that allows current to flow through a discharge resistor only when the AC input is off and does not allow current to flow when the AC input is on which related to a power supply device with reduced consumption.

Regarding claim 3. AYASHI disclose (figure 1) a medical device with a power supply.

YASHI does not disclose wherein the rectifier features a bridge rectifier and the circuit is configured to pick up a voltage between a connection on the input side of the bridge rectifier and a connection on the output side of the bridge rectifier and to detect a mains supply voltage present at the connection on the input side of the bridge rectifier.

UEMURA disclose (figure 1) wherein the rectifier features a bridge rectifier and the circuit is configured to pick up a voltage between a connection on the input side of the bridge rectifier and a connection on the output side of the bridge rectifier and to detect a mains supply voltage present at the connection on the input side of the bridge rectifier.

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the HAYASHI invention with the circuit as disclose by UEMURA in order to suppresses power consumption by connecting a discharge circuit that allows current to flow through a discharge resistor only when the AC input is off and does not allow current to flow when the AC input is on which related to a power supply device with reduced consumption.

Regarding claim 4, AYASHI disclose (figure 1) a medical device with a power supply.

 YASHI does not disclose wherein the circuit features a voltage divider connected between an input of the bridge rectifier and the negative output of the bridge rectifier, and a first capacitor (C3) that is connected in parallel to a resistor (R2) of the voltage divider and charged to a voltage defined by the voltage divider if a mains supply voltage is present.

UEMURA disclose (figure 1) wherein the circuit features a voltage divider connected between an input of the bridge rectifier and the negative output of the bridge rectifier, and a first capacitor (C3) that is connected in parallel to a resistor (R2) of the voltage divider and charged to a voltage defined by the voltage divider if a mains supply voltage is present.

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the HAYASHI invention with the circuit as disclose by UEMURA in order to suppresses power consumption by connecting a discharge circuit that allows current to flow through a discharge resistor only when the AC input is off and does not allow current to flow when the AC input is on which related to a power supply device with reduced consumption.

Regarding claim 6. AYASHI disclose (figure 1) a medical device wherein the control transistor (par. [0017]; transistor which is a light receiving element) is a transistor.

YASHI does not disclose wherein the control transistor is a bipolar transistor.

UEMURA disclose (figure 1) wherein the control transistor is a bipolar transistor (NPN transistor 10 in para. 0005).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the HAYASHI invention with the circuit as disclose by UEMURA in order to suppresses power consumption by connecting a discharge circuit that allows current to flow through a discharge resistor only when the AC input is off and does not allow current to flow when the AC input is on which related to a power supply device with reduced consumption.

Regarding claim 7. AYASHI disclose (figure 1) wherein a second capacitor (electrolytic capacitor, 20)  is connected in parallel to a transistor; this second capacitor, when charged, causes the resistor (21) to connect so that the at least one discharge resistor (discharge resistor 15) is connected in parallel to the at least one smoothing capacitor (smoothing capacitor 14).

YASHI does not disclose gate-drain path of the field effect transistor.

UEMURA disclose (figure 1) gate-drain path of the field effect transistor (NPN transistor 10 in para. 0005).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the HAYASHI invention with the circuit as disclose by UEMURA in order to suppresses power consumption by connecting a discharge circuit that allows current to flow through a discharge resistor only when the AC input is off and does not allow current to flow when the AC input is on which related to a power supply device with reduced consumption.

Regarding claim 8. The combination of AYASHI and UEMURA disclose wherein the second capacitor  (electrolytic capacitor, 20; AYASHI)  is connected in parallel to a collector-emitter path of the control transistor (par. [0017]; transistor which is a light receiving element; AYASHI) so that the second capacitor (electrolytic capacitor, 20; AYASHI)  is discharged when the control transistor (par. [0017]; transistor which is a light receiving element; AYASHI) is connected, so that the at least one discharge resistor (discharge resistor 15; AYASHI) is disconnected from the at least one smoothing capacitor (smoothing capacitor 14; AYASHI) if a mains supply voltage (par. [0013]; Reference numeral 11 denotes an input terminal to which an AC voltage is supplied as an input signal; AYASHI) is present at the input of the rectifier (rectifier 13; AYASHI).

Regarding claim 11. AYASHI discloses the claimed invention except. Wherein the at least one discharge resistor has a resistance value between 47 k ohm and 120 k ohm.

25, AYYANAR as modified discloses the claimed invention except wherein the link capacitor is sized to provide the capacitance configured to cause the power converter circuitry to operate at the power factor between 0.7 and 1.
It should be noted that according to MPEP 2144.05 (II) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Since AYASHI discloses Wherein the at least one discharge resistor has a resistance value but simply fails to disclose the workable ranges of the circuit.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to disclose the discharge resistor with a resistance value to operate at the value between 47 kOhm and 120 kOhm for providing a more complete description of the invention.”

8. Claim 5, 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HAYASHI (JP 2002048375) in view of SHOJI (JP2006204028).
Regarding claim 5. AYASHI disclose (figure 1) a medical device with a power supply.

YASHI does not disclose wherein the base-emitter path of the control transistor (FL) is connected in parallel to the resistor of the voltage divider, and that the control transistor (F1) connects if a mains supply voltage in the range of >50 Vac ... 264 Vac is present.

SHOJI disclose (figure 1) wherein the base-emitter path of the control transistor (Q4) is connected in parallel to the resistor of the voltage divider, and that the control transistor connects if a mains supply voltage in the range of >50 Vac ... 264 Vac is present (when the upper limit of the guaranteed value of the commercial AC power supply is the effective value of 264V, it depends on the applicable safety standard, but it is necessary to set the voltage to a voltage (about 45V) or less that does not cause electric shock after 1 second. , The conditions of the following equation are required for the resistors R3 and R4.) (para. 0016 and 0040).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the HAYASHI invention with the circuit as disclose by SHOJI in order to reduce standby power consumption while performing the discharge time of the cross-the-line capacitor within a specified time.

Regarding claim 9. AYASHI disclose (figure 1) a medical device with a power supply.

YASHI does not disclose wherein the circuit features at least one Zener diode for voltage limitation.

SHOJI disclose (figure 1) wherein the circuit features at least one Zener diode (D7) for voltage limitation (para. 0020).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the HAYASHI invention with the circuit as disclose by SHOJI in order to reduce standby power consumption while performing the discharge time of the cross-the-line capacitor within a specified time.

9. Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HAYASHI (JP 2002048375) in view of KAWAGUCHI (JP2011234481).
Regarding claim 10. AYASHI disclose (figure 1) a medical device with a power supply.

 YASHI does not disclose wherein the circuit features several discharge resistors that are connected in parallel.

KAWAGUCHI disclose (figure 1) wherein the circuit features several discharge resistors (Rd) that are connected in parallel (para. 0019).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the HAYASHI invention with the circuit as disclose by KAWAGUCHI, because discharge resistors are connected in parallel in order to ensure safety during maintenance work Which protect the motor drive circuit as well as the technical personnel

Conclusion
10. Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s)
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                 

//AFEWORK DEMISSE/
Examiner, Art Unit 2838

/ADOLF D BERHANE/Primary Examiner, Art Unit 2838